BLODGETT, District Judge
(charging jury). The defendants claim to recover the property under one of the limitation acts of this state (1 Gross’ Laws. 429, § 8; Rev. St. 1874, c. 83, § 4),'which provides that a person in possession of property under a title deducible of record, either from the United States or from any person authorized to sell land for taxes, or from a marshal’s or sheriff’s sale, or any other judicial proceeding, having had possession under a connected title deducible from either of these specific sources, shall be deemed the owner as against any other person claiming title. It becomes my duty to instruct you that a person.claiming title under this statute, that is, under this limitation law, must deduce a title directly from either of the specified sources, each link in the chain of which shall be genuine; that is to say, the parties setting up such a title cannot claim under a title where any of the links are forged, no matter how innocent the person setting it up may be. He is bound to know and to stand by the genuineness of the respective conveyances in his title, and if any of them fail, his title under this statute, then, would fail; that is to say, he would not have made out the case provided for in the statute. In order to *1020wake out a defense tinder this statute, he must deduce a title by a chain of genuine conveyances. Then, if you shall believe, from all the evidence that has been adduced, that the deed from Timothy Hedges to Thomas Mullen was not a genuine deed, you will, of course, find for the plaintiffs on that point, because the defendants will not have made out the defense which they set up un•der that branch of the case. If you shall •come to the conclusion that this deed was not forged, or that there is not sufficient proof of the. forgery, then they will have made out a chain of title which would answer the requirements of the statute.
Verdict and judgment for defendants.